As filed with the Securities and Exchange Commission on June 7, 2013 File No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TEARLAB CORPORATION (Exact name of Registrant as specified in its charter) Delaware 59-343-4771 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 7360 Carroll Road, Suite 200 San Diego, California 92121 1-888-677-8327 (Address, including zip code and telephone number, of principal executive offices) TearLab Corporation (formerly OccuLogix, Inc. and formerly Vascular Sciences Corp.) 2002 Stock Incentive Plan, as Amended Effective as of June 7, 2013 (Full title of the plan) Elias Vamvakas 7360 Carroll Road, Suite 200 San Diego, California 92121 (Name and address of agent for service) (858) 455-6006 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx CALCULATION OF REGISTRATION FEE Titleof Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee TearLab Corp. 2002 Stock Incentive Plan Common Stock, par value $0.001 per share 1,000,000 shares (2) $11.52 (3) $11,520,000 (3) TOTAL 1,000,000 shares This Registration Statement shall be deemed to cover an indeterminate number of additional shares which may be offered and issued to prevent dilution resulting from stock splits, stock dividends or similar transactions. Represents an increase in the reserve of shares of the common stock of TearLab Corporation (the “Registrant”) subject to issuance upon the exercise of options granted under the Registrant’s 2002 Stock Incentive Plan.The Registrant previously filed a registration statements with respect to shares to be issued under the 2002 Stock Incentive Plan on Form S-8 with the Securities and Exchange Commission on April29, 2005 (File No. 333-124505), November 6, 2008 (File No. 333-155163) and June 6, 2012 (File No. 333-181949).The contents of these prior registration statements filed on April29, 2005, November 6, 2008 and June 6, 2012 are incorporated herein by reference pursuant to General Instruction E of Form S-8. Estimated solely for purposes of calculating the registration fee in accordance with paragraphs (c) and (h) of Rule 457 under the Securities Act of 1933, as amended, based upon the average of the reported high and low sales price of the shares of the Registrant’s common stock on June 3, 2013 on The NASDAQ Capital Market. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS Item 1.Plan Information.* Item 2.Registrant Information And Employee Plan Annual Information.* * The documents containing the information specified in Part I of Form S-8 are not required to be filed with the Securities and Exchange Commission (the “SEC”, the “Commission” or the “Securities and Exchange Commission”) either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to the Note to Part I of Form S-8 and Rule 424 under the Securities Act of 1933, as amended (the “Securities Act of 1933”).The information required in the Section 10(a) prospectus is included in documents being maintained and delivered by the Registrant as required by Part I of Form S-8 and by Rule 428 under the Securities Act of 1933. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference. The following documents, which have been filed with the SEC, are specifically incorporated by reference in this Registration Statement: (a) The Registrant’s Annual Report on Form 10-K for the year ended December31, 2012, which contains the Registrant’s audited financial statements for such period, as filed with the SEC on March26, 2013. (b) All other reports filed by the Registrant under Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the “Securities Exchange Act of 1934”), since December31, 2012. (c) The description of the securities contained in the registration statement on Form 8-A filed with the SEC on November17, 2004, including any amendment or report filed for the purpose of updating such description. (d) The registration statements on Form S-8 with respect to shares of common stock to be issued under the Registrant’s 2002 Stock Incentive Plan, filed with the SEC on April29, 2005, November 6, 2008 and June 6, 2012. In addition, all reports and documents filed by the Registrant under Section13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934 after the date of this Registration Statement and prior to the filing of a post-effective amendment which indicates that all securities being offered hereby have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference in and to be part of this Registration Statement from the date of filing of each such document (such documents, and the documents enumerated above, being hereinafter referred to collectively as the “Incorporated Documents”). Any statement contained in an Incorporated Document shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained therein or in any other subsequently filed Incorporated Document modifies or supersedes such statement.Any such statements so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. Item 4.Description of Securities. Not applicable. Item 5.Interests of Named Experts and Counsel. Attorneys with Wilson Sonsini Goodrich & Rosati, Professional Corporation, and its affiliated investment funds own an aggregate of 130,070 shares of our common stock and exercisable warrants to purchase 1,562 shares of our common stock as of the date hereof. Item 6.Indemnification of Directors and Officers. Section 145 of the Delaware General Corporation Law authorizes a corporation’s board of directors to grant, and authorizes a court to award, indemnity to officers, directors and other corporate agents. As permitted by Section 102(b)(7) of the Delaware General Corporation Law, the Registrant’s certificate of incorporation includes provisions that eliminate the personal liability of its directors and officers for monetary damages for breach of their fiduciary duty as directors and officers. In addition, as permitted by Section 145 of the Delaware General Corporation Law, the certificate of incorporation and bylaws of the Registrant provide that: The Registrant shall indemnify its directors and officers for serving the Registrant in those capacities or for serving other business enterprises at the Registrant’s request, to the fullest extent permitted by Delaware law.Delaware law provides that a corporation may indemnify such person if such person acted in good faith and in a manner such person reasonably believed to be in or not opposed to the best interests of the Registrant and, with respect to any criminal proceeding, had no reasonable cause to believe such person’s conduct was unlawful. The Registrant may, in its discretion, indemnify employees and agents in those circumstances where indemnification is permitted by applicable law. The Registrant is required to advance expenses, as incurred, to its directors and officers in connection with defending a proceeding, except that such director or officer shall undertake to repay such advances if it is ultimately determined that such person is not entitled to indemnification. The Registrant will not be obligated pursuant to the bylaws to indemnify a person with respect to proceedings initiated by that person, except with respect to proceedings authorized by the Registrant’s Board of Directors or brought to enforce a right to indemnification. The rights conferred in the certificate of incorporation and bylaws are not exclusive, and the Registrant is authorized to enter into indemnification agreements with its directors, officers, employees and agents and to obtain insurance to indemnify such persons. The Registrant also maintains directors and officers insurance to insure such persons against certain liabilities. These indemnification provisions and any indemnification agreements entered into between the Registrant and its officers and directors may be sufficiently broad to permit indemnification of the Registrant’s officers and directors for liabilities (including reimbursement of expenses incurred) arising under the Securities Act of 1933. Item 7.Exemption from Registration Claimed. Not applicable. Item 8.Exhibits. A list of exhibits included as part of this Registration Statement is set forth in the ExhibitIndex to this Registration Statement. Item 9.Undertakings. The undersigned Registrant hereby undertakes: To file, during any period in which offers or sales are being made, a post-effective amendment to this Registration Statement: (i) To include any prospectus required by Section10(a)(3) of the Securities Act of 1933; (ii) To reflect in the prospectus any facts or events arising after the effective date of this Registration Statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the Registration Statement.Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant to Rule424(b) if, in the aggregate, the changes in volume and price represent no more than 20 percent change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective Registration Statement; (iii) To include any material information with respect to the plan of distribution not previously disclosed in the Registration Statement or any material change to such information in the Registration Statement; provided, however, that paragraphs (1)(i) and (1)(ii) of this section do not apply if the information required to be included in a post-effective amendment by those paragraphs is contained in reports filed with or furnished to the Commission by the Registrant pursuant to Section13 or Section15(d) of the Securities Exchange Act of 1934 that are incorporated by reference in the Registration Statement; That, for the purpose of determining any liability under the Securities Act of 1933, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof; To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering; and That, for the purpose of determining liability of the Registrant under the Securities Act of 1933 to any purchaser in the initial distribution of the securities: the undersigned Registrant undertakes that in a primary offering of securities of the undersigned Registrant pursuant to this Registration Statement, regardless of the underwriting method used to sell the securities to the purchaser, if the securities are offered or sold to such purchaser by means of any of the following communications, the undersigned Registrant will be a seller to the purchaser and will be considered to offer or sell such securities to such purchaser: (i) Any preliminary prospectus or prospectus of the undersigned registrant relating to the offering required to be filed pursuant to Rule424; (ii) Any free writing prospectus relating to the offering prepared by or on behalf of the undersigned registrant or used or referred to by the undersigned registrant; (iii) The portion of any other free writing prospectus relating to the offering containing material information about the undersigned registrant or its securities provided by or on behalf of the undersigned registrant; and (iv) Any other communication that is an offer in the offering made by the undersigned registrant to the purchaser. The undersigned Registrant hereby undertakes that, for purposes of determining any liability under the Securities Act of 1933, each filing of the Registrant’s annual report pursuant to Section13(a) or Section15(d) of the Securities Exchange Act of 1934 (and, where applicable, each filing of an employee benefit plan’s annual report pursuant to Section15(d) of the Securities Exchange Act of 1934) that is incorporated by reference in the Registration Statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in such Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in such Act and will be governed by the final adjudication of such issue. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of San Diego, California, on June 7, 2013. TEARLAB CORPORATION By: /s/William G. Dumencu William G. Dumencu Chief Financial Officer Each person whose signature appears below constitutes and appoints Elias Vamvakas and William G. Dumencu and each of them, his true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments (including pre-and post-effective amendments) to this Registration Statement and any additional registration statement pursuant to Rule 462(b) under the Securities Act of 1933, and to file the same with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that each of said attorneys-in-fact and agents or their substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed below by the following persons in the capacities listed below and on June 7, 2013. Signature Title Date /s/ Elias Vamvakas Chairman and Chief Executive Officer June 7, 2013 Elias Vamvakas /s/ William G. Dumencu Chief Financial Officer June 7, 2013 William G. Dumencu /s/ Anthony E. Altig Director June 7, 2013 Anthony E. Altig /s/ Thomas N. Davidson, Jr. Director June 7, 2013 Thomas N. Davidson, Jr. /s/ Adrienne L. Graves Director June 7, 2013 Adrienne L. Graves /s/ Richard L. Lindstrom Director June 7, 2013 Richard L. Lindstrom /s/ Donald Rindell Director June 7, 2013 Donald Rindell /s/ Paul M. Karpecki Director June 7, 2013 Paul M. Karpecki /s/ Brock Wright Director June 7, 2013 Brock Wright EXHIBIT INDEX Exhibit Number Description Opinion of Wilson Sonsini Goodrich & Rosati, P.C. TearLab Corporation 2002 Stock Incentive Plan (incorporated by reference to Exhibit10.1 to the Registrant’s Current Report on Form 8-K filed on June 7, 2013) Consent of Independent Registered Public Accounting Firm Consent of Wilson Sonsini Goodrich & Rosati, P.C. (included in Exhibit5.1) Powers of Attorney (included on the signature page of this Registration Statement)
